DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed August 17, 2022.  Claims 1, 3, 8, 14, and 17–19 are amended; and claim 21 is newly added.  Currently, claims 1–21 are pending, of which claim 21 is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
 
Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous objection to claims 1, 8, and 19 for informalities.  Accordingly, the previous objection to claims 1, 8, and 19 is withdrawn.
Applicant’s Response is sufficient to overcome the previous rejection of claims 8–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 8–20 under 35 U.S.C. 112(b) are withdrawn.
Applicant’s remarks with respect to the previous rejection of claims 1–20 under 35 U.S.C. 101 have been fully considered but are not persuasive.  As an initial matter, Applicant’s remarks assert that the claims do not recite a mental process under Step 2A Prong One and do not address any other aspect of the rejection of record.  Further, Examiner notes that the rejection of record primarily asserts that the claims recite certain methods of organizing human activity under Step 2A Prong One.  As a result, Applicant’s remarks are not persuasive.
However, as noted above, Applicant asserts that the claims do not recite mental processes under Step 2A Prong One because the claimed elements are amended to recite performance by computing elements and therefore cannot be performed mentally.  Examiner disagrees. 
MPEP 2106.04(a)(2)(III) states that “[a]s the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’ Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).”  Similarly, the “identifying” and “determining” steps of claim 1 describe observations and evaluations that could be practically performed in the mind.  As a result, Examiner maintains that the claims recite mental processes under Step 2A Prong One.
Applicant’s remaining remarks are directed to newly amended subject matter and are moot in view of the updated rejection presented below.  Accordingly, Applicant’s remarks are not persuasive, and Examiner directs Applicant to the relevant section below.
Similarly, Applicant’s remarks with respect to the previous rejections under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection below.

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 21 is related to claims 1–20 as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is show that at least one subcombination is separately usable.  In the instance case, claim 21 has separate utility such as managing training packages according to invoice monitoring by a payment manager, whereas claims 1–20 are directed to managing training session cancellations, session rescheduling, and package renewals.  See MPEP § 806.05(d).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “receiving an electronic request to cancel a scheduled training session”; “determining whether the request has been initiated by a client or a trainer, based on data included in the electronic request”; “responsive to the request being initiated by the client: identifying the client from a set of clients, based on data included in the electronic request”; “determining whether the scheduled training session is included in a scheduling rule, wherein the scheduling rule defines a regular schedule for a training package …”; “responsive to determining that the scheduled training session is included in the scheduling rule, electronically notifying the client of a potential forfeiture of the scheduled training session”; “receiving an electronic cancelation approval from the client”; “canceling the scheduled training session based on the electronic cancelation approval”; and “calculating a new training session date and time based on the scheduling rule, responsive to the cancelation.”
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for managing training sessions between a trainer and client.  Additionally, the “identifying”, “determining”, and “determining” steps recite mental processes because the elements describe observations or evaluations that can be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 14 recite substantially similar limitations to those recited with respect to claim 1.  Although claim 8 further recites “determining a number of training sessions remaining from the training package”; “electronically notifying the client when the number of training sessions remaining is less than or equal to a predetermined threshold”; and “offering the client an option to purchase the renewal training package,” the elements similarly recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements further describe the process for managing training sessions between a trainer and client and/or mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claims 8 and 14 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–7, 9–13, and 15–20 similarly describe the process for managing training sessions between a trainer and client.  As a result, claims 2–7, 9–13, and 15–20 also recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processing system, a database, a scheduling module, and a communication manager.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 14 recite substantially similar limitations to those recited with respect to claim 1.  Although claim 8 further recites a session tracking module and a step for “generating a web link” and claim 14 further recites a processor, the additional elements, when considered in view of the claim as a whole, do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step for “generating a web link” does not more than generally link the use of the abstract idea to a particular technological environment or field of use.  As a result, claims 8 and 14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2–6, 9–13, and 15–19 do not include any additional elements beyond those recited with respect to claims 1, 8, and 14.  As a result, claims 2–6, 9–13, and 15–19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claims 1, 8, and 14.
Claims 7 and 20 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 7 and 20 include a door/lock controller.  When considered in view of the claims as a whole, the controller does not integrate the abstract idea into a practical application because the additional element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claims 7 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processing system, a database, a scheduling module, and a communication manager.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 14 recite substantially similar limitations to those recited with respect to claim 1.  Although claim 8 further recites a session tracking module and a step for “generating a web link” and claim 14 further recites a processor, the additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the step for “generating a web link” does not more than generally link the use of the abstract idea to a particular technological environment or field of use.  Further, looking at the additional elements, including those identified with respect to claim 1, as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 8 and 14 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2–6, 9–13, and 15–19 do not include any additional elements beyond those recited with respect to claims 1, 8, and 14.  As a result, claims 2–6, 9–13, and 15–19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claims 1, 8, and 14.
Claims 7 and 20 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 7 and 20 include a door/lock controller.  The controller does not amount to significantly more than the abstract idea because the additional element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 7 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Yu et al. (U.S. 2014/0207509).
Claims 1 and 14:  Ackerman discloses a method of rescheduling a training session, the method comprising: 
receiving, by a processing system, an electronic request to cancel a scheduled training session (See FIG. 1 and paragraph 165–166, wherein a customer may cancel upcoming sessions using an interface);
determining, by the processing system, whether the request has been initiated by a client or a trainer, based on data included in the electronic request (See FIG. 3 and paragraphs 165–166 and 171–173, wherein customer and provider interfaces are disclosed, and wherein the system implicitly identifies the sender of each request); and
responsive to the request being initiated by the client: identifying, by the processing system (See FIG. 1–2 and paragraph 51) the client from a dataset of clients stored in a database, based on data included in the electronic request (See paragraphs 165–166, wherein a given customer is identified within the interface, such that the client is identified based on data included in the request; paragraph 111, wherein clients log into the interface; and see FIG. 1 and paragraph 8, wherein customer information is stored in a database); 
a scheduling module (See FIG. 1) determining whether the scheduled training session is included in a scheduling rule stored in the database (See FIG. 1 and paragraph 8, wherein criteria are stored in the database), wherein the scheduling rule defines a regular schedule for a training package comprising one or more training sessions with the trainer (See paragraphs 67 and 75, wherein scheduling criteria is disclosed in the context of a rebooking cycle; paragraphs 155–156, wherein a package of sessions may be rebooked without editing variables of a previously booked session; and paragraph 83, wherein packages of sessions are disclosed), wherein the training package is associated with the client (See paragraph 166, wherein sessions are associated with the customer); and
canceling, by the scheduling module, the training session (See paragraphs 165–166, wherein a customer may cancel upcoming sessions through the system).  Although Ackerman discloses a training session date and time (See paragraph 171), Ackerman does not expressly disclose the remaining claim elements. 
Yu discloses responsive to determining that the scheduled training session is included in the scheduling rule, the processing system electronically notifying the client of a potential forfeiture of the training session via a communication manager (See paragraph 95, in the context of paragraph 102, wherein a client is notified that an appointment cannot be cancelled within 24 hours via blocking, and wherein a block notification is a forfeiture notification);
receiving, by the communication manager, an electronic cancelation approval from the client (See paragraph 98, wherein a swapping module facilitates client cancelation approvals and subsequent cancelations); 
canceling, by the scheduling module, the scheduled training session based on the electronic cancelation approval (See paragraph 98, wherein a swapping module facilitates client cancelation approvals and subsequent cancelations); and
calculating, by the scheduling module, a new training session date and time based on the scheduling rule, responsive to the cancelation (See FIG. 2O and paragraphs 64 and 98–99, wherein appointments are rescheduled upon cancellation and with respect to scheduling rules associated with a given user; see also paragraph 61, wherein appointments are available by day or time).
Ackerman discloses a system directed to coordinating personal training services.  Yu discloses a system directed to optimizing service scheduling.  Each reference discloses a system directed to managing service scheduling.  The technique of calculating new session times in response to client cancelations is applicable to the system of Ackerman as they each share characteristics and capabilities; namely, they are directed to managing service scheduling.
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Yu to the teachings of Ackerman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate service scheduling management into similar systems.  Further, applying new session calculations to Ackerman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 14, Ackerman further discloses a processor (See paragraph 51) and modules (See paragraphs 51–52).
Claims 6 and 19:  Ackerman does not expressly disclose the elements of claim 6.
Yu discloses notifying the client of forfeiture of the canceled training session if canceled within 24 hours of a session start time (See paragraph 95, in the context of paragraph 102, wherein a client is notified that an appointment cannot be cancelled within 24 hours via blocking, and wherein payments are typically made after an appointment such that a client forfeits session payment by failing to attend a session (canceling) without notice greater than 24 hours).
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 15:  Ackerman discloses the apparatus of claim 14, further comprising a communication manager configured to notify the client and the trainer regarding the new training session (See paragraph 114, wherein providers may view currently scheduled sessions; paragraphs 165–166, wherein the customer interface displays upcoming sessions; and paragraph 75, wherein upcoming sessions are disclosed in the context of rebooking cycles).  

Claims 2–4 and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Yu et al. (U.S. 2014/0207509), and in further view of Hassan et al. (U.S. 2011/0238498).
Claims 2 and 16:  As indicated above, Ackerman and Yu disclose the elements of claim 1.  Although Ackerman discloses software managers (See FIG. 1), Ackerman and Yu do not expressly disclose the remaining elements of claim 2.
Hassan discloses determining a number of unused sessions in the package (See FIG. 6B and paragraph 34, wherein remaining service sessions are monitored).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services, and Yu discloses a system directed to optimizing service scheduling.  Hassan discloses a system directed to managing service subscriptions.  Each reference discloses a system directed to managing services.  The technique of monitoring unused sessions is applicable to the systems of Ackerman and Yu as they each share characteristics and capabilities; namely, they are directed to managing services.
One of ordinary skill in the art would have recognized that applying the known technique of Hassan would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hassan to the teachings of Ackerman and Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate service management into similar systems.  Further, applying session usage monitoring to Ackerman and Yu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claims 3 and 17:  Ackerman discloses the method of claim 2, further comprising automatically notifying, by the communication manager, the client and offering the client an option to purchase a new training package of training sessions (See paragraph 75, wherein the rebooking module implicitly notifies the customer of a need to rebook, and wherein the rebooking module offers the customer an option to purchase additional sessions; see also paragraph 83, wherein purchased packages may include multiple sessions).  Ackerman and Yu do not expressly disclose the remaining claim elements.
Hassan discloses electronically notifying the client when a predetermined number of unused sessions remain (See FIG. 6B and paragraph 63, in view of paragraph 34, wherein usage threshold notifications are initiated).
One of ordinary skill in the art would have recognized that applying the known technique of Hassan would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 2.
Claims 4 and 18:  Ackerman discloses the method of claim 3, further comprising automatically scheduling, by the scheduling module, the new training after purchase by the client, wherein scheduling the new training package is based on the scheduling rule (See paragraphs 155–156, wherein a package of sessions may be rebooked without editing variables of a previously booked session).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Yu et al. (U.S. 2014/0207509), and in further view of McKinnis (U.S. 2017/0206506).
Claim 5:  As indicated above, Ackerman and Yu disclose the elements of claim 1.  Ackerman and Yu do not expressly disclose the elements of claim 5.
McKinnis discloses obtaining, by the communication manager, a signed waiver from the client before any training sessions are scheduled (See paragraph 17, wherein a waiver agreement is required prior to booking training sessions).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services, and Yu discloses a system directed to optimizing service scheduling.  McKinnis discloses a system directed to booking a personal training session.  Each reference discloses a system directed to managing service scheduling.  The technique of utilizing a waver is applicable to the systems of Ackerman and Yu as they each share characteristics and capabilities; namely, they are directed to managing service scheduling.
One of ordinary skill in the art would have recognized that applying the known technique of McKinnis would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of McKinnis to the teachings of Ackerman and Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate service scheduling management into similar systems.  Further, applying waiver requirements to Ackerman and Yu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improvements in service management.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Yu et al. (U.S. 2014/0207509), and in further view of Kazerani et al. (U.S. 2018/0367670).
Claims 7 and 20:  As indicated above, Ackerman and Yu disclose the elements of claim 1.  Ackerman and Yu do not expressly disclose the elements of claim 7.
Kazerani discloses granting, by a door/lock controller, access to a physical location based on a scheduled session (See paragraphs 61–63, in view of paragraph 68, the control system unlocks doors for attendees at a scheduled meeting time).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services, and Yu discloses a system directed to optimizing service scheduling.  Kazerani discloses a system directed to managing meetings with a virtual receptionist.  Each reference discloses a system directed to managing meetings.  The technique of utilizing a door/lock controller is applicable to the systems of Ackerman and Yu as they each share characteristics and capabilities; namely, they are directed to managing meetings.
One of ordinary skill in the art would have recognized that applying the known technique of Kazerani would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kazerani to the teachings of Ackerman and Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate meeting management into similar systems.  Further, applying door/lock controllers to Ackerman and Yu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improvements in meeting management.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Hassan et al. (U.S. 2011/0238498).
Claim 8:  Ackerman discloses a method comprising: 
a processing system (See FIG. 1–2) identifying a client of a trainer based on data stored in a database (See paragraphs 165–166, wherein a given customer is identified within the interface; paragraph 111, wherein clients log into the interface; and paragraph 8, wherein customer information is stored in a database); 
determining, by a scheduling module (See FIG. 1), a scheduling rule associated with the client, wherein the scheduling rule defines a regular schedule for a training package comprising one or more training sessions with the trainer (See paragraphs 67 and 75, wherein scheduling criteria is disclosed in the context of a rebooking cycle; paragraphs 155–156, wherein a package of sessions may be rebooked without editing variables of a previously booked session; and paragraph 83, wherein packages of sessions are disclosed), wherein the training sessions are associated with the client (See paragraph 166, wherein sessions are associated with the customer); and
offering the client an option to purchase the renewal training package (See paragraph 75, wherein the rebooking module implicitly notifies the customer of a need to rebook, and wherein the rebooking module offers the customer an option to purchase additional sessions; see also paragraph 83, wherein purchased packages may include multiple sessions).  Ackerman does not expressly disclose the remaining claim elements.
Hassan discloses determining, by a session tracking module (See FIG. 2A), a number of sessions remaining from the package (See FIG. 6B and paragraph 34, wherein remaining service sessions are monitored); 
electronically notifying, by a communication manager (See FIG. 2A), the client when the number of sessions remaining is less than or equal to a predetermined threshold (See FIG. 6B and paragraph 63, in view of paragraph 34, wherein usage threshold notifications are initiated); 
the processing system generating a web link associated with a purchase of a renewal package (See FIG. 6B and paragraphs 63 and 109, wherein subscription renewal messages are sent to a user, and wherein the client interface includes a subscription change link; see also paragraphs 35–36, wherein the subscription management system interfaces with service providers over the internet); and
offering the client an option to purchase the renewal package via the web link (See FIG. 6B and paragraphs 63 and 109, wherein subscription renewal messages are sent to a user, and wherein the client interface includes a subscription change link; see also paragraphs 35–36, wherein the subscription management system interfaces with service providers over the internet).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services.  Hassan discloses a system directed to managing service packages.  Each reference discloses a system directed to managing services.  The technique of monitoring unused sessions is applicable to the system of Ackerman as they each share characteristics and capabilities; namely, they are directed to managing services.
One of ordinary skill in the art would have recognized that applying the known technique of Hassan would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Hassan to the teachings of Ackerman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate service management into similar systems.  Further, applying session usage monitoring to Ackerman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  

Claims 9–13 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Hassan et al. (U.S. 2011/0238498), and in further view of Yu et al. (U.S. 2014/0207509).
Claim 9:  As disclosed above, Ackerman and Hassan disclose the elements of claim 8.
Ackerman further discloses a scheduling module (See FIG. 1) and wherein the scheduling rule defines a regular schedule for the training sessions with the trainer (See paragraphs 67 and 75, wherein scheduling criteria is disclosed in the context of a rebooking cycle; and paragraphs 155–156, wherein a package of sessions may be rebooked without editing variables of a previously booked session).  Although Ackerman discloses canceling a training session (See paragraphs 166 and 173), Ackerman and Hassan do not expressly disclose the remaining claim elements.
Yu discloses rescheduling a training session by calculating a new training session date and time based on the scheduling rule (See FIG. 2O and paragraphs 64 and 98–99, wherein appointments are rescheduled upon cancellation and with respect to scheduling rules associated with a given user; see also paragraph 61, wherein appointments are available by day or time).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services, and Hassan discloses a system directed to managing service packages.  Yu discloses a system directed to optimizing service scheduling.  Each reference discloses a system directed to managing services.  The technique of calculating new sessions is applicable to the systems of Ackerman and Hassan as they each share characteristics and capabilities; namely, they are directed to managing services.
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Yu to the teachings of Ackerman and Hassan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate service management into similar systems.  Further, applying new session calculations to Ackerman and Hassan would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 10:  Ackerman discloses the method of claim 9, further comprising automatically scheduling the renewal training package based on the scheduling rule after the client completes payment of the renewal training package (See paragraphs 155–156, wherein a package of sessions may be rebooked without editing variables of a previously booked session).
Claim 11:  Ackerman discloses the method of claim 9, further comprising automatically notifying the client and the trainer regarding the new training session date and time (See paragraph 114, wherein providers may view currently scheduled sessions; paragraphs 165–166, wherein the customer interface displays upcoming sessions with respect to date and time; and paragraph 75, wherein upcoming sessions are disclosed in the context of rebooking cycles).
Claim 12:  Ackerman discloses the method of claim 9, further comprising: 
notifying the trainer if the training session is canceled (See paragraph 166, wherein a customer may cancel upcoming sessions; and see paragraphs 173–174, wherein cancelled sessions are removed from the provider interface, and wherein removing notifications is a notification); and 
requesting the trainer to indicate whether the client action stands (See paragraphs 171–172, wherein the trainer receives a notification requesting approval/disapproval of the client’s action).  Ackerman and Hassan do not expressly disclose the remaining claim elements.
Yu discloses notifying within a predetermined time of the session start time (See paragraph 95, wherein cancellation-related notifications are based on time intervals prior to a scheduled appointment); and 
the trainer to indicate whether the client forfeits the training session (See paragraphs 95–96, wherein the provider sets cancellation rules and limitations).
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 9.
Claim 13:  Ackerman and Hassan do not expressly disclose the elements of claim 13.
Yu discloses wherein the predetermined time is 24 hours (See paragraph 95, wherein a client is notified that an appointment cannot be cancelled within 24 hours via blocking).
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 9.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Dai et al. (WO 2008/109767) discloses a system directed to managing and scheduling spa package sessions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623